UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SCOOTERS OF CHARLESTON,
INCORPORATED,
Plaintiff-Appellant,

v.

CITY OF CHARLESTON, SOUTH
CAROLINA; JOE RILEY; RICHARD C.
                                                                   No. 98-2058
HAGERTY, M.D.; JEROME KINLOCH;
JAMES LEWIS, JR.; HILDA HUTCHINSON
JEFFERSON; BRENDA C. SCOTT; LOUIS
WARING; YVONNE EVANS; MARY R.
ADER; LARRY SHIRLEY; GREG HART;
JOHN D. THOMAS, M.D.,
Defendants-Appellees.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
David C. Norton, District Judge.
(CA-97-1532-2-18)

Argued: June 7, 1999

Decided: June 30, 1999

Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

_________________________________________________________________

Vacated and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Thomas R. Goldstein, BELK, COBB, CHANDLER &
GOLDSTEIN, P.A., Charleston, South Carolina, for Appellant. Wil-
liam B. Regan, REGAN & CANTWELL, Charleston, South Carolina;
Sandra Jane Senn, Charleston, South Carolina, for Appellees. ON
BRIEF: Stephanie B. McDonald, Charleston, South Carolina, for
Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Scooters of Charleston, Incorporated, challenges the dis-
trict court's grant of summary judgment to appellees City of Charles-
ton, its mayor, and its council members on the ground that appellant
lacked standing in its constitutional challenge to a city ordinance. We
agree with appellant, and therefore vacate the judgment of the district
court and remand for further proceedings as necessary.

In 1995, appellant began operating a short-term moped-rental busi-
ness from a lot on Market Street in downtown Charleston, South Car-
olina. Appellant operated the only such business in downtown
Charleston. On July 16, 1996, appellee City of Charleston adopted a
zoning ordinance prohibiting the short-term rental of mopeds within
a prescribed area of downtown Charleston, which included appel-
lant's Market Street location, and providing that any ongoing moped
rental should cease by December 31, 1996. In September 1996, appel-
lant ceased operations at the Market Street location and terminated its
lease. In January 1997 -- after the zoning ordinance would have
come into effect as against appellant at the Market Street location --
appellant applied to renew its previous business license to operate its
moped business, this time at a new location on Guignard Street,
which is also within the area prescribed by the zoning ordinance. The
application was erroneously approved, but the renewed license was
quickly revoked. Appellant then commenced this action, alleging that
the ordinance was unconstitutional on a number of grounds. The dis-

                    2
trict court granted summary judgment to appellees on the ground that,
because appellant closed its Market Street location before the ordi-
nance came into effect -- apparently for reasons unrelated to the ordi-
nance -- it stood in the same position as any other member of the
public when applying for a license to rent mopeds and therefore
lacked standing to challenge the ordinance.

In so concluding, the district court evidently erred. Regardless of
whether appellant had previously operated a moped-rental business at
all, much less whether (or why) it had closed down its business at
another location, it had standing because it, as an applicant denied a
license on grounds of the challenged ordinance, thereby met the con-
stitutional requirements of injury, causation, and redressability. See,
e.g., Lujan v. Defenders of Wildlife , 504 U.S. 555, 560-61 (1992).
Appellant suffered an injury that was both "concrete and particular-
ized" and "actual or imminent," id. at 560: namely, it suffered from
an inability to operate its moped-rental business. Appellant's injury
was sufficiently particularized because appellant was the only party
that sought a license to operate such a business, and indeed appears
to have been the target of the ordinance in the first place. Appellant's
injury also was "fairly traceable" to the challenged conduct, id.:
namely, the challenged conduct -- the Charleston ordinance -- was
directly responsible for the city's refusal to issue appellant a license,
which in turn resulted in appellant's inability to operate its business.
The mere fact that appellant had temporarily closed its moped busi-
ness and was seeking to move it to a different location is irrelevant,
since the sole reason that appellant was unable to reopen its business
at the new location was the city's denial of its application to renew
its license. Finally, appellant's injury would likely be redressed by a
favorable decision, id. at 561: namely, a decision striking down the
ordinance, as requested, would allow appellant to obtain a license and
thus to operate its moped-rental business.

The district court's decision granting appellees' motion for sum-
mary judgment is hereby vacated, and the case remanded for further
proceedings.

VACATED AND REMANDED

                     3